Exhibit 10.1

 

AMENDMENT NO. 1 TO

EIGHTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

This Amendment No. 1 to the Eighth Amended and Restated Advisory Agreement
between Sterling Real Estate Trust d/b/a Sterling Multifamily Trust, an
unincorporated North Dakota business Trust (the “Company”),  Sterling
Properties, LLLP, d/b/a Sterling Multifamily Properties, LLLP, a North Dakota
limited liability limited partnership (“Operating Partnership”) and Sterling
Management, LLC, a North Dakota limited liability company (the “Advisor”) is
made and entered into effective September 1, 2019.

 

WHEREAS, the parties previously entered into an Eighth Amended and Restated
Advisory Agreement effective April 1, 2019;

 

WHEREAS, Advisor has since expanded its Asset Management function in order to
assume  responsibility for managing capital improvement projects on the
Operating Partnership’s Real Property;

 

WHEREAS, the parties mutually desire that Advisor provide project management
services for capital improvement projects on the Operating Partnership’s Real
Property, and that the Advisor be compensated for such services with a project
management fee equal to 6.0% of the total project cost for each completed
project;

 

NOW THEREFORE, in consideration of the foregoing recitals, the terms and
conditions set forth below, and for other good and valuable consideration, the
parties agree as follows:

 

1.         Capitalized Terms.  Capitalized terms used in this Amendment No. 1
and not otherwise defined herein have the meaning assigned to them in the Eighth
Amended and Restated Advisory Agreement.

 

2.         Amendment.  The Eighth Amended and Restated Advisory Agreement is
hereby amended to add the following under Section 10 relating to Fees:

 

(f)         Project Management.  The Advisor shall receive a fee for managing
capital improvement projects (other than development projects subject to Section
10(e) above) on the Operating Partnership’s Real Property.  The project
management fee shall be equal to 6.0% of the total project cost for each
completed project.

 

3.         Other Terms and Conditions.  All other terms and conditions of the
Eighth Amended and Restated Advisory Agreement shall remain in full force and
effect and are ratified by the Parties through this Amendment No. 1.

 

[signature page follows]





1




 

The parties have executed this Amendment No. 1 to Eighth Amended and Restated
Advisory Agreement as of the date first set forth above.

 

COMPANY:

 

STERLING REAL ESTATE TRUST,

d/b/a Sterling Multifamily Trust,

 

 

 

By:

/s/ Bruce W. Furness

Name:

Bruce W. Furness

Title:

Chairman of the Board

 

OPERATING PARTNERSHIP:

 

STERLING PROPERTIES, LLLP,

d/b/a Sterling Multifamily Properties, LLLP,

 

By:       STERLING REAL ESTATE TRUST,

d/b/a Sterling Multifamily Trust,

 

 

 

By:

/s/ Bruce W. Furness

Name:

Bruce W. Furness

Title:

Chairman of the Board

 

ADVISOR:

 

STERLING MANAGEMENT, LLC

 

 

 

By:

/s/ Ryan M. Downs

Name:

Ryan M. Downs

Title:

President

 

2

